IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          January 3, 2008

                                     No. 07-30427                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


ANGELIA MCMORRIS

                                                  Plaintiff–Appellant
v.

LOUISIANA STATE PENITENTIARY; BURL CAIN; ROGER MITCHELL,
Chaplain for Louisiana State Penitentiary

                                                  Defendants–Appellees

ROGER MITCHELL

                                                  Plaintiff–Appellee
v.

ANGELIA MCMORRIS, also known as Angelia Lanus

                                                  Defendant–Appellant



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:06-CV-495


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
                                       No. 07-30427

       On July 19, 2004, Angelia McMorris, a former employee of Louisiana State
Penitentiary (“LSP”), filed suit against LSP, Warden Burl Cain, and Chaplain
Roger Mitchell (“Appellees”) on account of Chaplain Mitchell’s alleged sexual
harassment of her. McMorris asserted causes of action under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and Louisiana law. On
February 9, 2007, the district court granted Appellees’ motions for summary
judgment.      McMorris now appeals the district court’s grant of summary
judgment with respect to her Title VII claims.
       First, McMorris asserts a Title VII sexual harassment claim against
Appellees. To sustain this claim, Appellant must prove, in part, that “the
employer knew or should have known of the harassment and failed to take
remedial action.” Mota v. Univ. of Tex. Houston Health Sci. Ctr., 261 F.3d 512,
523 (5th Cir. 2001). The alleged sexual harassment began in May 2002 and
continued through November 2002. On November 7, 2002, McMorris reported
the alleged sexual harassment to her supervisors. On the same day, the LSP
Investigative Unit immediately initiated an official investigation, culminating
in the voluntary resignation of Chaplain Mitchell.1 LSP’s response clearly
constitutes proper and prompt remedial action, and McMorris’s sexual
harassment claim must fail.
       Second, McMorris asserts a Title VII retaliation claim. To prove this
claim, McMorris must show that her “employer’s actions [were] harmful to the
point that they could well dissuade a reasonable worker from making or
supporting a charge of discrimination.” Burlington N. & Santa Fe Ry. Co. v.
White, – U.S. –, 126 S. Ct. 2405, 2409 (2006). Due to the distress caused by the

R. 47.5.4.
       1
        The “effective” date of Mitchell’s resignation was extended until at least February 7,
2003. However, it is undisputed that on November 7, 2002, after Mitchell resigned, he was
escorted from the premises, barred from re-entering, and had no contact with McMorris
thereafter.

                                              2
                                 No. 07-30427

events surrounding the alleged sexual harassment, on December 9, 2002,
McMorris submitted and LSP granted an extended leave request with an
expected return date of March 3, 2003. On March 3, 2003, LSP granted another
request by McMorris to extend her leave until April 1, 2003. According to
McMorris, one of her supervisors called her house during this time period and
told her that she had to report back to work immediately or she would be fired.
As a result of this threat, on March 29, 2003, McMorris sent LSP a letter of
resignation, to be effective April 13, 2003. Given that McMorris could have
returned to work three days later on April 1 instead of resigning, and given that
LSP promptly responded to McMorris’s allegations of sexual harassment, twice
granted her requests for leave, and had already accepted Chaplain Mitchell’s
resignation and barred him from the premises, a rational jury could not find that
the supervisor’s alleged threat was so harmful that it “could well dissuade a
reasonable worker from making or supporting a charge of discrimination.” Id.
      AFFIRMED.




                                       3